Appeals by 9281 Shore Road Owners Corp. and its shareholders from (1) stated portions of an order of the Supreme Court, Kings County (Yoswein, J.), dated March 23, 1994, and (2) an order of the same court dated April 7, 1994.
Ordered that the order dated March 23, 1994, is affirmed insofar as appealed from, for reasons stated by Justice Yoswein in a memorandum decision dated November 29, 1993; and it is further,
Ordered that the order dated April 7, 1994, is affirméd for reasons stated by Justice Yoswein in a memorandum decision dated December 16, 1993; and it is further,
Ordered that the respondent is awarded one bill of costs. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.